Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 9, 12, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 03/03/2021 have obviated the rejections of record. Accordingly, claims 1, 3-4, 9, 12, and 16 are allowable over the prior art because the prior art does not disclose a first transition, which extends from the inlet portion of the cooling bore on a first end of the straight surface to the cavity wall in a direction toward a rotor axis; and a second transition, which extends from the inlet portion of the cooling bore on a second end of the straight surface to the cavity wall on a second side of each cooling bore in a direction away from the rotor axis, wherein a transition radius of the first transition at the first end of the straight surface to the cavity wall in the direction toward the rotor axis changes at a slower rate than a transition radius of the second transition at the second end of the straight surface to the cavity wall in the direction away from the rotor axis, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application nor any motivation to modify the prior art for these deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Primary Examiner, Art Unit 3745